EXHIBIT 10.2

CONSOLIDATED-TOMOKA LAND CO.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Amended and Restated Effective January 1, 2005

Preamble

This Plan is an unfunded deferred compensation arrangement established for the
Board of Directors of Consolidated-Tomoka Land Co. and all rights thereunder
shall be governed by and construed in accordance with the laws of the State of
Florida.

ARTICLE I

Definitions

1.2 Where the following words appear in the Plan, they shall have the meaning
set forth below:

(a) “Annual Deferral Amount.” The amount deferred each calendar year by a
Participant.

(b) “Board.” The Board of Directors of Consolidated-Tomoka Land Co.

(c) “Code.” Internal Revenue Code of 1986, as amended.

(d) “Committee.” A committee, comprised of three (3) persons other than members
of the Board appointed by the Board from time to time to control and manage the
operation and administration of the Plan in accordance with its terms.

(e) “CTLC.” Consolidated-Tomoka Land Co., a Florida Corporation, and its
corporate successors.

(f) “Director.” A member of the Board.

(g) “Director’s Fees.” The fees earned through service as a Director or for
service on a committee comprised of members of the Board.

(h) “Participant.” A member of the Board of Directors of CTLC who has made an
election as provided in paragraph 2.1 below.



--------------------------------------------------------------------------------

(i) “Participant’s Account Balance.” The amount credited to the Participant
under the Plan as a result of the Director’s election to defer Director’s Fees
pursuant to paragraph 2.1.

(j) “Plan.” This Deferred Compensation Plan for Directors as it may be amended
from time to time.

ARTICLE II

Participants and Deferral of Fees

2.1 Any Director may elect to defer all or a portion of his Director’s Fees. An
election to defer Director’s Fees for any year shall be made prior to
December 31 of the preceding calendar year. The election shall be made in
writing, signed by the Participant, and delivered to the Committee prior to the
taxable year during which the services giving rise to the Director’s Fees are
rendered.

A Director elected to fill a vacancy and who is not on the Board on the
preceding December 31, may elect, before his term begins (but in no event later
than 30 days after his term begins), to defer all or a portion of his Director’s
Fees for the balance of the calendar year following his election. The election
for a succeeding calendar year shall be made as provided above.

2.2 Before the end of each calendar year, the Committee shall provide the CTLC
Corporate Secretary with the name of each Director who has elected, as provided
in paragraph 2.1, to participate in the Plan.



--------------------------------------------------------------------------------

ARTICLE III

Credits and Distributions

3.1 Subject to such reasonable rules as may be prescribed by the Committee, the
Annual Deferral Amount shall be credited to the Participant’s Account. The
Committee shall increase annually the Participant’s Account by an amount which
is equal to interest on the Participant’s Account (including amounts previously
credited under this paragraph 3.1) at the rate of return earned by CTLC on its
short term investments. For purposes of the preceding sentence, the average rate
earned for the calendar year shall be used to set the rate of return on the
Participant’s Account. The good faith determination by the Treasurer of CTLC of
the average rate of return shall be conclusive. The average rate of return on
tax-free or other tax-favored obligations, such as preferred stock dividends,
will be adjusted to CTLC’s tax equivalent rate.

3.2 The Committee shall cause sufficient records to be kept in the name of each
Participant and each beneficiary of a deceased Participant to reflect the value
of the Participant’s Account.

3.3 Unless the Participant elects otherwise as described below, the Committee
shall distribute the amounts credited to the Participant in substantially equal
installments over a ten (10) year period upon the Participant ceasing to be a
member of the Board. In accordance with procedures established by the Committee,
a Participant may elect an alternate form of payment of the Participant’s entire
Account.

3.4 Each Participant shall have the right to designate beneficiaries who are to
succeed to his right to receive future payments hereunder in the event of his
death. Distribution shall be made to the Participant’s estate where no
beneficiary designation is in effect. No designation of beneficiary shall be
valid unless in writing, signed by the Participant, dated, and filed with the
Committee. Beneficiaries may be changed at any time without the consent of any
prior beneficiary.



--------------------------------------------------------------------------------

3.5 Nothing contained herein shall be deemed to create a trust of any kind or to
create any fiduciary relationship. Funds invested hereunder shall continue for
all purposes to be part of the general funds of CTLC, and no person other than
CTLC shall, by virtue of the provisions of this Plan, have any interest in such
fund. To the extent that any person acquires a right to receive payment from
CTLC under this Plan, such rights shall be no greater than the right of any
unsecured general creditor of CTLC.

ARTICLE IV

Administration

4.1 The books and records to be maintained for the purpose of the Plan may be
maintained by the officers and employees of CTLC at its expense and subject to
the provisions and control of the Committee. All expenses of administering the
Plan shall be paid by CTLC.

4.2 The right of any Participant or any beneficiary in any benefit or to any
payment hereunder shall not be subject in any manner to attachment or other
legal process for the debts of such Participant or beneficiary; and any such
benefit or payment shall not be subject to anticipation, alienation, sale,
transfer, assignment or encumbrance.

4.3 No member of the Board or of the Committee and no officer or employee of
CTLC shall be liable to any person for any action taken or omitted in connection
with the administration of this Plan unless attributable to his own fraud or
wilful misconduct; nor shall CTLC be liable to any person for such action unless
attributable to fraud or wilful misconduct on the part of a Director, officer or
employee of CTLC.

ARTICLE V

Amendment and Termination of the Plan

5.1 The Plan may be amended in whole or in part from time to time by the Board
of CTLC.



--------------------------------------------------------------------------------

5.2 Notice of every such amendment shall be given in writing to each Participant
and beneficiary of a deceased Participant.

5.3 If a Change in Control (as defined below) occurs, CTLC may terminate the
Plan and distribute all amounts credited to all Participants as permitted under
and in accordance with the requirements of Section 409A of the Code, and the
regulations promulgated thereunder. For purposes of this paragraph 5.3, a
“Change in Control” shall be deemed to have occurred if (a) as a result of any
transaction, another person or entity (the “Acquiror”), acquires voting stock of
CTLC in an aggregate amount so as to enable the Acquiror to exercise more than
fifty percent (50%) of the voting power of CTLC, (b) an unrelated Acquiror
acquires all or substantially all of the assets of CTLC, or (c) upon the
consummation of a merger or consolidation to which CTLC is a party, the voting
stock of CTLC outstanding immediately prior to consummation of the merger or
consolidation is converted into cash or securities possessing less than fifty
percent (50%) of the voting power of the surviving corporation.

IN WITNESS WHEREOF, CTLC has caused this Plan to be executed in its name and
behalf this 25th day of July, 2007, by its officer thereunto duly authorized.

 

CONSOLIDATED-TOMOKA LAND CO.

/s/ William H. McMunn

By:   William H. McMunn Its:   President